January 24, 1938.
The appeal in this case involves the amount due upon a certain mortgage of real estate made by Melvin Bishop to the appellant, E.F. Prosser, and the issue thereabout is between appellant, holder of the first mortgage, and respondent, Nitrate Agencies Company, Inc., holder of a second mortgage.
The Circuit Judge held that the mortgage was given to secure a book account and that there is no satisfactory testimony that any advances were made except amounts shown on the book account of Melvin Bishop with the said E.F. Prosser. The original book containing the account between Prosser and Bishop was introduced in evidence and filed with the clerk of this Court as an original exhibit. In the Court below the testimony relating to the account included testimony as to items in the book appearing only on page 107 and preceding pages.
It was discovered upon the argument of the case on appeal that the account between Prosser and Bishop is carried forward to several other pages in the book filed with this Court. While appellant offered no testimony as to the account shown on these additional pages and took no exceptions to the failure of the Circuit Judge to consider same, counsel for appellant and respondent expressed a willingness that the Court consider the whole account.
In view of the fact that no testimony has been taken as to the items shown on the additional pages in the book of account, the Court is not in a position to make any findings as to how the additional items on those pages, not considered, *Page 472 
affect the account, especially in view of apparent alterations thereon.
The Court directs particular attention to the following items: Debit of $75.00 on page 139; debit of $200.00 on page 160; debit of $92.80 top of page 167; credit of $10.00 on page 167; credit of $50.00 on page 167; and debit of $750.00 on page 182.
Since we are not in a position to intelligently pass upon the appeal in the present condition of the record, and solely for this reason, the case is reversed and remanded to the Circuit Court for such further proceedings as the parties litigant may desire to take.
Reversed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.